DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 16, and 20 are as previously presented. Claims 6, 13-15, and 19 are currently amended. Claims 17-18 are canceled. Claims 21 and 22 are new. The examiner notes that claim 21 is presented as if it an amended claim with underlined sections, however it is a new claim not previously considered by the office and will be treated as such.
Response to Arguments
Applicant's arguments filed 12/18/2020 with respect to the 35 USC 103 rejections of claim 1-16, 19, and 20 have been fully considered but they are not persuasive.
Applicant argued that the rejection of claim 1 should be withdrawn as the teachings of the WO ‘096 reference “contradicts with the aforementioned structure of Terashima” and as a result the combination would be a product of  impermissible hindsight. Specifically WO ‘096’s teaching of first middle lateral grooves which extend all the way across the land portion contradicts with the terminated first middle grooves of Terashima. 
This is not found persuasive as WO ‘096 (Also referred to as Oba in the rejections below) specifically teaches that the design of middle lateral grooves 11 and 12 not only affects edge component and the rigidity of the land portion, but also that the design effects the wear of the portion (Pg. 7 P5). As such, one of ordinary skill in the art may be motivated to increase the uniformity of the wear and the rigidity of the block at 
Applicant also argued that Terashima requires an angle of middle inclined groove 17 beta 1 of 20 or less degrees and that contradicts with the claim language and other prior art of record, Terashima “explicitly” stating that drainage performance and uneven wear resistance is no longer achieved.
This is not found persuasive as while Terashima teaches an embodiment in which the angle beta one is kept under 20 degrees, applicant appears to be referring to P0049, which states that if both that desired angle and the length of beta 1 section are not as desired, then the desirable effects may not be achieved. As this combination of traits is what is specifically taught away from by Terashima, applicant’s argument that Terashima teaches away from all angles which do not fall within its embodied range is not found persuasive. 
Applicant then argued that claim 21 should overcome the prior art of record because the rejection of certain features therein (C1 and C2 camber amounts) is based on drawings, which as patent drawings are not to scale, applicant believes to be silent on the claimed features. 
This is not found persuasive as the decision In re Mraz, explicitly states that while patent drawings are not precisely to scale, the relationships shown therein are applicable to the patentability of claims. One of ordinary skill in the art in view of the explicit camber amount of Kudo of about 3.8 to 6.2 percent and Fig. 2 of WO ‘096 which 
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

The 35 USC 112b rejections of claims 15 and 16 are withdrawn in view of applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (WO2015002096 A1, of record) in view of Kudo (US 20120227881 A1, of record) and Terashima (US 20120168050 A1, OF RECORD). 
With respect to claim 1, Oba teaches a pneumatic tire, comprising: 
a tread (tread portion 2, Fig. 1) having 
a shoulder main groove continuously extending in a tire circumferential direction on a tread edge side (shoulder main groove 3, Fig. 1), 
a center main groove continuously extending in the tire circumferential direction on a tire axial direction inner side of the shoulder main groove (center main groove 4, Fig. 1) 
the tread is divided into a shoulder land portion on a tire axial direction outer side of the shoulder main groove (shoulder land portion 6, Fig. 1) and a middle land middle land portion 5, Fig. 1),
the shoulder land portion has a shoulder narrow groove formed on a shoulder main groove side and continuously extending in the tire circumferential direction (shoulder minor groove 20, Fig. 1). 
the shoulder narrow groove has a groove width smaller than a groove width of the shoulder main groove (Machine translation of specification, Pg. 10 P3).
Oba further teaches the shoulder main groove and center main groove are formed such that a ratio W1 /W2 of a tire axial direction width W1 of the shoulder land portion to a tire axial direction width W2 of the middle land portion is in a range of 1.6 to 2.0 (Claim 9 of the machine translation). This overlaps with the claimed range of the instant application and as such it would have been obvious to one of ordinary skill in the art to choose a ratio within the claimed range.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Oba fails to teach a first camber amount within the specified ratio being silent on the camber amount. 
In the same field of endeavor, pneumatic tire tread design, Kudo teaches a camber quantity LA of the tire equator to tread edge being set in the range of 5.5 to 9mm (P0052, Fig. 1).  This represents a camber amount range of 3.8% (5.5mm/146mm) to 6.2% (9mm/146mm) (Tread width is 146mm, defined in P0089). One of ordinary skill in the art would have been motivated to modify Oba with Kudo by selecting a camber amount within the specified range in order to decrease friction energy loss while maintaining steering stability (P0053-P0054). This overlapping range would have made it obvious to one of ordinary skill in the art to choose a camber amount within the specified range.
	Oba further teaches a middle land portion (middle land portion 5) with a plurality of middle transverse grooves such that each of the middle transverse grooves is extending from the shoulder main groove obliquely with respect to the tire axial direction 15 and terminated within the middle land portion (Machine translation Pg. 7, P5), and the plurality of middle transverse grooves includes a plurality of first middle transverse grooves (first middle transverse groove 11, Fig. 1) and a plurality of second middle transverse grooves (second middle transverse groove 12, Fig. 1), and the second middle transverse grooves have a tire axial direction length shorter than a tire axial direction length t of the first middle transverse grooves. As seen in Fig. 1, the grooves on the middle land portion extend obliquely to the tire axial direction and have the second set of grooves are shorter than the first set of grooves in the tire axial direction.
Oba in view of Kudo fails to teach wherein each of the middle transverse grooves is terminated within the middle land portion, teaching only half of the grooves doing so (Oba, Fig. 1). In the same field of endeavor, pneumatic tire groove design, Terashima teaches a middle land portion with a plurality of middle transverse grooves (Fig. 5, grooves 17, 18, and 19), including a plurality of first middle transverse grooves (grooves 17) and second middle transverse grooves (grooves 18), wherein each of the middle transverse grooves terminates within the middle land portion (seen in Fig. 5), and the second middle transverse grooves have a tire axial direction length shorter than (Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above by terminating the first middle transverse grooves in the middle land portion distance from the tread end in order to prevent uneven wear (P0049). 
With respect to claim 2 the combination as applied above fails to explicitly teach that the tread is formed such that a second camber amount is in a range of 0.5% to 2.5% of the tread ground contact width, where which the second camber amount is a tire radial direction distance between the tire equator position and a groove center position of the shoulder narrow groove in the tread profile. However, Oba shows in Fig. 2 (as annotated below) a tread pattern where the ratio of the second camber amount (hereafter C2) to the first camber amount (hereafter C1) appears to be significantly less than 50%. Applying that ratio to the value of C1 as taught by Kudo would lead to a C2 value overlapping with the claimed range of 0.5% to 2.5% of the tread width value. Kudo teaches a range of 3.8 % to 6.2% for C1 and when multiplied by the ratio C2/C1 as shown by Oba to be less than 50% would lead to a value of C2 of 1.9-3.1% or less. As such even though Oba nor Kudo teach the second camber amount, it would have been obvious based on the figure to try camber amounts within the range with a reasonable 
    PNG
    media_image1.png
    386
    978
    media_image1.png
    Greyscale

Fig. 2 of Oba Reference
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

With respect to claim 3 Oba further teaches the shoulder narrow groove has a groove width which is in a range of 1.3% to 2.7% of the tread contact width TW (Machine translation Pg. 3 P7) which overlaps with the claimed range of 0.5% to 1.5% of the tread ground contact width.
With respect to claim 4 Oba further teaches the shoulder narrow groove has a depth d5 which is in a range of 0.25 to 0.50 times the groove depth di of the shoulder main groove (Machine translation Pg. 3 P8) which overlaps with the claimed range of 0.34 to 0.47 times a depth of the shoulder main groove.
With respect to claim 5, the shoulder land portion includes an inner-side portion formed between the shoulder main groove and the shoulder narrow groove such that a 
With respect to claim 6, Oba further teaches wherein the middle land portion has the plurality of first and second middle transverse grooves and no grooves for drainage other than the plurality of first and second middle transverse grooves (Fig. 1).  20
With respect to claim 8, Oba further teaches the shoulder land portion has a plurality of shoulder lug grooves formed at intervals along the tire circumferential direction such that each of the shoulder lug grooves is extending at least from a tread edge 5 toward a tire axial direction inner side and terminated without reaching the shoulder narrow groove (shoulder lug grooves 30, Fig. 1), and the shoulder lug grooves has a plurality of connection sipes on tire axial direction inner sides of the shoulder lug grooves respectively such that the plurality of connection sipes is extending from inner ends of the shoulder lug grooves across the shoulder narrow groove to reach the shoulder main groove (second shoulder sipe 26, Fig. 1). 
Oba fails to teach that each of the connection 10 sipes includes a first portion on a shoulder main groove side, and a second portion having a bottom surface which is raised higher than the first portion on the tread edge side. In the same field of endeavor, pneumatic tire tread design, Kudo teaches shoulder axial groove 15 as seen in Figs. 2 and 3 where narrow width part 16 goes from the shoulder main groove 11 to gradually increasing width part 17, which is raised in Fig. 3 but unlabeled. It would have been obvious to one of ordinary skill in the art to modify the tread design as taught by Oba with Kudo in order “that the rigidity of the axially inner part of the shoulder block 20 is maintained while providing drainage toward the tread edge Te.” (P0062)
	With respect to claim 9, Kudo further teaches in Fig. 3 an embodiment where the second portion has a depth of approximately half that of the depth of the first portion. 
With respect to claims 10 and 11, Oba in view of Terashima further teaches that the plurality of middle transverse grooves is formed such that each of the first middle transverse grooves has the tire axial direction length in a range of 0.50 to 0.95 times a tire axial direction width of the middle land portion, specifically Oba teaches a middle land portion width of W3 having the range 10-16% of the tread width (185mm) (MT Pg. 6, P6, Pg. 14, P3, TW=185mm) 18.5 to 29.6 mm. Terashima then teaches that the distance that the longer transverse groove should end from the groove is in the range of 1.5 to 3.5mm (P0046).  This leads to an axial transverse width of 18.5 to 29.6mm minus 1.5 to 3.5 mm or about 82 to 95 percent of the width W3 (equal to 0.82 times the width to 0.95 times the width. As such Oba in view of Terashima teaches an overlapping range of the claimed groove axial length ranges of 0.5 to 0.95 and 0.7 to 0.9 times the axial direction width of the middle land portion.
With respect to claim 13, Oba further teaches the middle land portion has a plurality of first and second middle transverse grooves such that each of the middle transverse grooves is extending from the shoulder main groove obliquely with respect to the tire axial direction 10 and terminated within the middle land portion. As seen in Fig. 1 middle lateral grooves 11 extend from the shoulder main groove 3 at an angle with the tire axial direction and terminate within the middle land portion beyond the center of the middle land portion. 
(“The angle θ1 of the middle lateral groove 10 with respect to the circumferential direction of the tire is preferably 40° or more, more preferably 45° or more, preferably 60° or less, more preferably 55° or less.”, Machine translation Pg 7 P3). 
With respect to claim 19, Oba further teaches the shoulder land portion has a plurality of shoulder lug grooves formed at intervals along the tire circumferential direction such that each of the shoulder lug grooves is extending at least from a tread edge 5 toward a tire axial direction inner side and terminated without reaching the shoulder narrow groove (shoulder lug grooves 30, Fig. 1), and the shoulder lug grooves has a plurality of connection sipes on tire axial direction inner sides of the shoulder lug grooves respectively such that the plurality of connection sipes is extending from inner ends of the shoulder lug grooves across the shoulder narrow groove to reach the shoulder main groove (second shoulder sipe 26, Fig. 1). 
Oba fails to teach that each of the connection 10 sipes includes a first portion on a shoulder main groove side, and a second portion having a bottom surface which is raised higher than the first portion on the tread edge side. In the same field of endeavor, pneumatic tire tread design, Kudo teaches shoulder axial groove 15 as seen in Figs. 2 and 3 where narrow width part 16 goes from the shoulder main groove 11 to gradually increasing width part 17, which is raised in Fig. 3 but unlabeled. It would have been obvious to one of ordinary skill in the art to modify the tread design as taught by Oba with Kudo in order “that the rigidity of the axially inner part of the shoulder block 20 is maintained while providing drainage toward the tread edge Te.” (P0062). Kudo further teaches that the connection sipes is formed such that the second portion is formed between the first portion and the shoulder lug groove (Fig. 3). 
While Oba in view of Kudo fails to teach that the connection sipes is formed such that a depth of the second portion is in a range of 0. 40 to 0.60 times a depth of the first portion, being silent on the specific depth percents involved. However, as Kudo shows the depth of the second portion being about half of that of the first portion in Fig. 3, it would have been obvious to one of ordinary skill in the art to choose a depth within the claimed range. 
With respect to claim 20, Oba further teaches that the depth of the shoulder narrow groove is up to half of the depth of the shoulder main groove (MT Pg. 3 P8). 
As Kudo teaches connection sipes’ second portions less than half as deep as the shoulder main groove (Fig. 3), Oba and Kudo teach that the second portion has a depth that is less than a depth of the shoulder narrow groove (Fig. 3)
With respect to claim 21, Oba teaches a pneumatic tire, comprising: 
a tread (tread portion 2, Fig. 1) having 
a shoulder main groove continuously extending in a tire circumferential direction on a tread edge side (shoulder main groove 3, Fig. 1), 
a center main groove continuously extending in the tire circumferential direction on a tire axial direction inner side of the shoulder main groove (center main groove 4, Fig. 1) 
the tread is divided into a shoulder land portion on a tire axial direction outer side of the shoulder main groove (shoulder land portion 6, Fig. 1) and a middle land middle land portion 5, Fig. 1),
the shoulder land portion has a shoulder narrow groove formed on a shoulder main groove side and continuously extending in the tire circumferential direction (shoulder minor groove 20, Fig. 1). 
the shoulder narrow groove has a groove width smaller than a groove width of the shoulder main groove (Machine translation of specification, Pg. 10 P3).
Oba further teaches the shoulder main groove and center main groove are formed such that a ratio W1 /W2 of a tire axial direction width W1 of the shoulder land portion to a tire axial direction width W2 of the middle land portion is in a range of 1.6 to 2.0 (Claim 9 of the machine translation). This overlaps with the claimed range of the instant application and as such it would have been obvious to one of ordinary skill in the art to choose a ratio within the claimed range.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Oba fails to teach a first camber amount within the specified ratio being silent on the camber amount. 
In the same field of endeavor, pneumatic tire tread design, Kudo teaches a camber quantity LA of the tire equator to tread edge being set in the range of 5.5 to 9mm (P0052, Fig. 1).  This represents a camber amount range of 3.8% (5.5mm/146mm) to 6.2% (9mm/146mm) (Tread width is 146mm, defined in P0089). One of ordinary skill in the art would have been motivated to modify Oba with Kudo by selecting a camber amount within the specified range in order to decrease friction energy loss while maintaining steering stability (P0053-P0054). This overlapping range would have made it obvious to one of ordinary skill in the art to choose a camber amount within the specified range.
	Oba further teaches a middle land portion (middle land portion 5) with a plurality of middle transverse grooves such that each of the middle transverse grooves is extending from the shoulder main groove obliquely with respect to the tire axial direction 15 and terminated within the middle land portion (Machine translation Pg. 7, P5), and the plurality of middle transverse grooves includes a plurality of first middle transverse grooves (first middle transverse groove 11, Fig. 1) and a plurality of second middle transverse grooves (second middle transverse groove 12, Fig. 1), and the second middle transverse grooves have a tire axial direction length shorter than a tire axial direction length t of the first middle transverse grooves. As seen in Fig. 1, the grooves on the middle land portion extend obliquely to the tire axial direction and have the second set of grooves are shorter than the first set of grooves in the tire axial direction.
Oba in view of Kudo fails to teach wherein each of the middle transverse grooves is terminated within the middle land portion, teaching only half of the grooves doing so (Oba, Fig. 1). In the same field of endeavor, pneumatic tire groove design, Terashima teaches a middle land portion with a plurality of middle transverse grooves (Fig. 5, grooves 17, 18, and 19), including a plurality of first middle transverse grooves (grooves 17) and second middle transverse grooves (grooves 18), wherein each of the middle transverse grooves terminates within the middle land portion (seen in Fig. 5), and the second middle transverse grooves have a tire axial direction length shorter than (Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above by terminating the first middle transverse grooves in the middle land portion distance from the tread end in order to prevent uneven wear (P0049). 
The combination as applied above fails to explicitly teach that the tread is formed such that a second camber amount is in a range of 0.5% to 2.5% of the tread ground contact width, where which the second camber amount is a tire radial direction distance between the tire equator position and a groove center position of the shoulder narrow groove in the tread profile. However, Oba shows in Fig. 2 (as annotated below) a tread pattern where the ratio of the second camber amount (hereafter C2) to the first camber amount (hereafter C1) appears to be significantly less than 50%. Applying that ratio to the value of C1 as taught by Kudo would lead to a C2 value overlapping with the claimed range of 0.5% to 2.5% of the tread width value. Kudo teaches a range of 3.8 % to 6.2% for C1 and when multiplied by the ratio C2/C1 as shown by Oba to be less than 50% would lead to a value of C2 of 1.9-3.1% or less. As such even though Oba nor Kudo teach the second camber amount, it would have been obvious based on the figure 
    PNG
    media_image1.png
    386
    978
    media_image1.png
    Greyscale

Fig. 2 of Oba Reference
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

With respect to claim 22, Oba wherein the shoulder land portion includes an inner-side portion formed between the shoulder main groove and the shoulder narrow groove such that a tire axial direction width of the inner-side portion is in a range of 3.3% to 3.9% of the tread ground contact width (Oba, W7 is the width of the inner side portion, W8=0.23 to 0.32 *TW, W7=0.1 to 0.3 *W8, W7=0.023 to 0.096*TW or 2.3 to 9.6 percent, MT Page11 for W7/W8 info, Page 9 for W8 info).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oba (WO2015002096 A1, of record) in view of Kudo (US 20120227881 A1, of record) and Terashima (US 20120168050 A1, OF RECORD) as applied to claim 1 above, and further in view of Nakamizo (US 20110108176 A1, of record).
(middle lateral groove 10, Fig. 4) and a groove bottom sipe (groove bottom sipe 15, Fig. 4) such that the outer-side portion has a width in a range of  1.3 to 2.7 mm which overlaps with the claimed range of 1.0 to 2.5 mm and that the groove bottom sipe is extending from a bottom surface of the outer-side portion toward a tire radial direction 25 inner side (Fig. 4)
The combination as applied above fails to teach the groove bottom sipe of each of the first middle transverse grooves includes a first portion having a constant depth and a second portion being gradually reduced in depth from the first portion toward the shoulder main groove. In the same field of endeavor, pneumatic tire tread sipe design Nakamizo teaches a sipe 4 where groove bottom 6 is varied in depth gradually reducing towards end portion P on the shoulder side (P0041, Fig. 1b). It would have been obvious to one of ordinary skill in the art to modify Oba and Kudo with this varied depth sipe structure in the middle land portion in order to suppress sliding wear and uneven wearing by enhancing rigidity (P0041). 
-25--25- Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oba (WO2015002096 A1, of record) in view of  Kudo (US 20120227881 A1, of record) and Terashima (US 20120168050 A1, OF RECORD) as applied to claim 8 above, and further in view of Sundkvist (US 20060169376 A1, of record).
With respect to claim 12, Oba further teaches that the shoulder land portion has at least one shoulder sipe formed between adjacent shoulder lug grooves in the tire 20 circumferential direction such that the shoulder sipe is extending substantially parallel to the shoulder lug grooves from the tread edge toward the tire axial direction inner side. Fig. 1, first shoulder sipes 27 are formed between each shoulder lug 30, are substantially parallel to the lugs, being parallel to the lugs near tread edge Te, and cover the tread edge (marked Te in Fig. 1). However, the combination as applied above is silent on the shoulder sipe having a raised bottom. In the same field of endeavor, pneumatic tire tread design, Sundkvist teaches shoulder sipes 52 that has a 5 raised portion (tie bars 60) having a partially raised bottom surface. It would have been obvious to one of ordinary skill in the art to modify the tread pattern as taught by Oba in view of Kudo with Sundkvist by adding tie bars into the shoulder widthwise sipes in order to reduce noise generation in the tire (P0033). 
 Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (WO2015002096 A1, of record) in view of  Kudo (US 20120227881 A1, of record) and Terashima (US 20120168050 A1, OF RECORD) as applied to claim 14 above, and further in view of Hoshiba (US 20180065417 A1). 
With respect to claim 15, Terashima fails to teach that the plurality of middle transverse grooves is formed such that each of the first middle transverse grooves has a first portion having; a substantially constant depth, and a second portion gradually reducing in depth from the first portion toward a shoulder main groove side, failing to teach the second portion gradually reducing in depth (Fig. 6B, first portion makes up most of grooves 17). In the same field of endeavor, pneumatic tire tread design, Hoshiba teaches a lateral groove 20b with a first portion having a substantially constant depth and a second portion gradually reducing in depth towards the shoulder main (P0065, Fig. 13, first portion in middle of lateral groove, second portion is incline towards groove 32). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to have this gradually reducing depth in order to suppress a decrease in steering performance on dry road surfaces (P0033).15
With respect to claim 16, Hoshiba further teaches a boundarv between the first portion and the second portion is formed on a tire axial direction outer side beyond a width direction center of the middle land portion (Fig. 13, boundary is point between the flat and inclined surfaces on the side of groove 32, the shoulder groove).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741